DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/24/2021. Claims 1-6, 10-15, 19 and 20 have been amended. Claims 21-26 have been added. Claims 1-26 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Objections
 	Claim 25 is objected to because of the following informalities:  The claim recites “The method of claim 10”, however independent claim 10 is a system claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claims 1, 10 and 19 recite the limitation "the week".  There is insufficient antecedent basis for this limitation in the claims. Dependent claims 2-9, 11-18 and 20-26 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9, 21 and 24 are directed to a series of steps, system claims 10-18, 22 and 25 are directed to at least one processor; and a non-transitory computer readable medium comprising instructions, and computer readable medium claims 19 and 20, 23 and 26 are directed to instructions executed by at least one processor.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling agents, including receiving, simulating, determining, searching, calculating, sending, receiving, and adding steps.  
The limitations of receiving, simulating, determining, searching, calculating, sending, receiving, and adding, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving indicators of a plurality of queues, wherein each queue is associated with a an interval service level goal; receiving a schedule for the plurality of queues and a forecast for the plurality of queues; simulating the plurality of queues based on the received schedule and the forecast; determining queues of the plurality of queues that are understaffed based on the simulation and the an interval service level goals for each queue; and for 
That is, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, the claim limitations merely cover managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include at least one processor and a non-transitory computer readable medium 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor and a non-transitory computer readable medium comprising instructions amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-6 recite additional adding, re-determining, tracking steps. Claims 7 and 8 recite additional detecting and determining steps. Claim 9 further describes determining the residual for each queue. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. Claims 21-23 further describe the interval. Claims 24-26 further describe the queues. A more detailed abstract idea remains an abstract idea.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0084 of the specification, “It should be understood that the various techniques described herein may be implemented in connection with hardware or software or, where appropriate, with a combination of both. Thus, the methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium wherein, when the program 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues In ex parte Fanaru, Appeal No. 2017-002898, the claims were directed to methods and systems for configuring usage events to collect usage information and integrating the usage information into a system to provide, for example, a search service that provides search results based on the 
Even if one were to assume, arguendo, that the claims recite an abstract idea, the abstract idea is integrated into a practical application. The Examiner concludes that the claims are not integrated into a practical application because "... because it does not impose any meaningful limits on practicing the abstract idea." Page 4 of the Office Action. However, this statement is merely conclusory and is not supported by any fact or analysis.
The amended claims are clearly integrated into a practical application because the claims recite additional elements that apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As noted in the specification, the claimed elements, in combination, result in optimizing staffing requirements to communications within a call center to be handled in a more efficient manner, and in accordance with desired service levels, by providing optimum staffing for handling communications. The claims do not preempt the concept of managing staffing, managing communications, or any abstract idea. Therefore, under the Alice/Mayo 
Further, the rejection contains no analysis of the ordered combination of claim elements. In Bascom Global Internet Services, Inc. v. AT&T Mobility LLC., 827 F. 3d 1341 (Fed. Cir. 2016), the Federal Circuit made it clear that the inventive concept, for the purposes of patent eligibility, may be found in one or more of the individual claim limitations or the ordered combination of the limitations. As the Federal Circuit clearly stated in DDR Holdings LLC. v. Hotels.com LP, an invention is patent-eligible under the Alice test if it is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." 773 F.3d 1245, 1257 (Fed. Cir. 2014). The present system is directed to overcoming inefficiencies associated with scheduling for managing communications within a networked call center. The claims are necessarily rooted in computer technology to overcome these inefficiencies. The Examiner respectfully disagrees.
As an initial note, and as Applicant is likely aware, neither ex parte Fanaru, nor ex parte Herbst are precedential decisions, were decided on the specific facts and claim language of those Applications, and have absolutely no bearing on the analysis of this Application.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling agents, including 
The limitations of receiving, simulating, determining, searching, calculating, sending, receiving, and adding, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
That is, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, the claim limitations merely cover managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine 
The at least one processor and a non-transitory computer readable medium comprising instructions in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., at least one processor and a non-transitory computer readable medium comprising instructions).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the 
Moreover, and contrary to Applicant's bald assertion, the claims here are not similar to the claims in BASCOM, which were deemed eligible, since when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, thus amounting to significantly more than a judicial exception.  
The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.
Here, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  Unlike BASCOM, here 
Additionally, DDR Holdings, LLC v. Hotels.com, is an example of additional elements other than those that are well‐understood, routine and conventional in the field.  In that case, the claims were directed to systems and methods of generating a composite web page that combines certain visual elements of a host website with the content of a third‐party merchant. The court found that the claim had additional limitations that amounted to significantly more than the abstract idea. Namely, the claim recited that when a third party’s advertisement hyperlink was selected by a user on a host’s web page, the system would automatically identify the host web page, retrieve corresponding “look and feel” information from storage for the host web page and generate a hybrid web page including the merchant information from the third party web page with the “look and feel” elements of the host’s website. This was different from the conventional operation of Internet hyperlink protocol which would transport the user away from the host’s web page to the third party’s web page when the hyperlink is activated.
However, unlike the claims in DDR, which were necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, the claims here have no additional limitations that amount to significantly more than the abstract idea.  Here, the abstract idea of scheduling 

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 20, 2021